Citation Nr: 1014557	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from October 1978 to 
October 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied service 
connection for bilateral plantar fasciitis.  

The Board notes that the February 2008 Statement of the Case 
issued to the Veteran also addressed 14 other issues that 
were addressed in the September 2007 rating decision and 
disagreed with by the Veteran.  However, his July 2008 
substantive appeal only included, in relevant part, the issue 
of entitlement to service connection for bilateral plantar 
fasciitis.  Hence, that is the only issue currently before 
the Board.  

Additionally, the Veteran separately disagreed with the 
issues of entitlement to an initial compensable rating for 
bilateral plantar warts of the feet; entitlement to an 
initial compensable rating for hemorrhoids; and entitlement 
to an initial compensable rating for bilateral hammertoes.  
He was provided with Statements of the Case on these issues 
in October 2008.  However, to date, a substantive appeal 
pertaining to these matters has not been filed.  Hence, these 
issues are not currently before the Board and will not be 
addressed in this decision.  


FINDING OF FACT

Soft tissue foot pain and plantar fasciitis were identified 
in service, and have not been clinically distinguished by 
competent clinical evidence of record from current bilateral 
plantar fasciitis.




CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  As the 
benefit sought is granted in full in this decision, further 
discussion as to VA's duties to notify and assist would serve 
no useful purpose.

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. 
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The first element of a claim for service connection is 
evidence of a current diagnosis.  Private medical documents 
of record establish that the Veteran currently has a 
diagnosis of plantar fasciitis.  In this regard, the Board 
notes that although plantar fasciitis was not specifically 
diagnosed on VA fee basis examinations in October 2007 and 
January 2008, in McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) it was held that the requirement that there be a 
current disability is satisfied when the disability is shown 
at the time of the claim or during the pendency of the claim.  
As such, the first element of the Veteran's service 
connection claim has been met.  

The second element of entitlement to service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  Service treatment records dated in July 2005 
reflect that the Veteran complained of soft tissue foot pain 
in July 2005, and that plantar fasciitis was identified in 
multiple service treatment records, including dated in July 
2005, and September and October 2006.  

With regard to the third element of a service connection 
claim, namely nexus to service, the Board finds that the 
Veteran's statements as to continuity of symptomatology of 
foot pain since service are competent and credible as they 
are consistent with the medical evidence of record as 
outlined above.  Moreover, there has been no clinical 
distinction, by competent clinical evidence of record, to 
include reports of VA fee-basis examinations in October 2007 
and January 2008, of the clinical findings noted in service 
relative to foot pain and plantar fasciitis, and the 
Veteran's current bilateral plantar fasciitis.

In view of the foregoing, and with resolution of any doubt in 
the Veteran's favor, the Board finds that the evidence of 
record supports a grant of service connection for bilateral 
plantar fasciitis. 


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


